Exhibit 10.8

 

Executive Severance Benefit Agreement ("Agreement") between

Charles S. Feld ("Executive") and EDS

 

This Agreement between Electronic Data Systems Corporation ("EDS" or the
"Company") and Charles S. Feld ("Executive"), which supersedes and replaces all
Executive Severance Benefit Agreements previously executed between EDS and
Executive (which previous Agreements Executive acknowledges are of no further
force or effect), is entered into and effective as of the date executed by
Executive as indicated on the last page of this Agreement ("Effective
Date").                                   

1.        Separation Benefits: 

            (a) If Executive is involuntarily terminated without Cause or
resigns for Good Reason (as both are defined in Exhibit "A") on or before
December 31, 2010, EDS shall provide Executive (subject to Paragraph 1(b)
below), in lieu of any other separation and/or severance payments or benefits,
the following:

                  (i)      a lump sum payment, within 5 days after the Date of
Termination (as defined in Exhibit "A"), equal to Executive's accrued, but
unpaid base salary through the Date of Termination, less all applicable
deductions;

                  (ii)     a lump sum payment, within 53 days after the Date of
Termination equivalent to two (2) times Executive's final annual base salary,
less all applicable deductions;

                  (iii)    a lump sum payment, within 53 days after the Date of
Termination equivalent to two (2) times Executive's annual performance bonus
target as approved by the Compensation and Benefits Committee for the year in
which he/she is terminated, less all applicable deductions;

(iv)    a Prorated Portion of any unvested Performance RSUs awarded to Executive
on or after January 1, 2005, shall vest and will be issued on the regularly
scheduled vesting date, as provided in the grant agreement for such Performance
RSUs, and will be subject to all restrictions regarding their sale or transfer
as specified in the applicable grant agreement.  For purposes of this Agreement,
the term "Performance RSUs" shall mean restricted stock units awarded to
Executive pursuant to a grant agreement specifying that the actual number of
stock units to ultimately be awarded at the end of the performance period is
contingent upon specified criteria related to EDS' performance.  For purposes of
this Paragraph 1(a)(iv), the "Prorated Portion" shall be determined by
multiplying the number of Performance RSUs that would have otherwise vested on
the scheduled vesting date following the completion of the performance period if
Executive had not previously separated from employment with EDS (based on EDS'
achievement of the

 

1

 

--------------------------------------------------------------------------------

 

 

specified performance metrics for the applicable Performance RSUs, as provided
for in the applicable grant agreement) by a fraction, the numerator of which
shall be the number of complete months between the commencement date of the
performance period for the applicable Performance RSUs and Date of Termination,
and the denominator being the total number of months in the performance period
for the applicable Performance RSUs;

(v)     excluding any Performance RSUs and deferred stock units, a Prorated
Portion of all other restricted stock units and/or stock options awarded to
Executive on or after January 1, 2005, that remain unvested on the Date of
Termination shall, as of the Date of Termination, immediately vest and be
immediately freed of any restrictions regarding their sale or transfer (other
than any such restrictions arising by operation of law and such restricted stock
units shall be issued within 53 days after the Date of Termination.  The
accelerated distribution provided by this Paragraph 1(a)(v) is made in reliance
on the provision in Treasury Regulation Section 1.409A-3(b) permitting
distribution on the earlier of the schedule set forth in the applicable
restricted stock unit award agreement and the Executive's separation from
service under this Agreement.  For purposes of this Paragraph 1(a)(v), the
"Prorated Portion" shall be determined by: (A) multiplying the number of stock
units and/or stock options granted in association with each applicable award by
a fraction (not to exceed 1.0), the numerator of which shall be the number of
complete months between the grant date for each applicable award and the Date of
Termination, and the denominator being the total number of months between the
grant date and the last vesting date when such grant becomes fully vested (100%)
for each applicable award, and then (B) reducing such amount by the total number
of stock units and/or stock options previously vested for each applicable award,
if any.  With respect to stock options awarded to Executive on or after January
1, 2005 that remain unexercised as of the Date of Termination (including those
that vest pursuant to this Paragraph 1(a)(v) and those that previously vested,
if any), the period during which Executive may exercise such options shall be
extended through the earlier of (x) one (1) year from the Date of Termination,
(y) the latest expiration date of the original applicable stock option award or
(z) the tenth anniversary of the original date of grant of the applicable stock
option award;

(vi)    with regard to any deferred stock units granted to Executive, the
disposition of such awards upon termination of Executive's employment shall be
determined pursuant to the terms of the EDS Executive Deferral Plan and the
specific provisions of each individual deferred stock unit award agreement, and
this Agreement shall have no force and/or effect with regard to such deferred
stock units;

(vii)   all other restricted stock units and/or stock options awarded to
Executive before January 1, 2005 that remain unvested on the Date of Termination
shall immediately vest and shall be immediately freed of any restrictions
regarding their sale or transfer (other than any such restrictions arising by
operation of law), and such restricted stock units shall be issued within 53
days after the Date of Termination.  The

 

 

2

 

--------------------------------------------------------------------------------

 

 

accelerated distribution provided by this Paragraph 1(a)(v) is made in reliance
on the provision in Treasury Regulation Section 1.409A-3(b) permitting
distribution on the earlier of the schedule set forth in the applicable
restricted stock unit award agreement and the Executive's separation from
service under this Agreement.  With respect to all stock options that vest
pursuant to this Paragraph 1(a)(vii) other than those stock options awarded to
Executive on January 9, 2004, as part of the acquisition of The Feld Group,
Inc., the period during which Executive may exercise such options shall be
extended through the earlier of (x) one (1) year from the Date of Termination,
(y) the latest expiration date of the original applicable stock option award or
(z) the tenth anniversary of the original date of grant of the applicable stock
option award.  With respect to those stock options awarded to Executive as part
of the acquisition of The Feld Group, Inc., that vest pursuant to this Paragraph
1(a)(vii), the period during which Executive may exercise such options shall be
extended through the earlier of (x) the latest expiration date of the original
applicable stock option award (as may be subsequently amended) or (y) the tenth
anniversary of the original date of grant of the applicable stock option award;

(viii)   a lump sum payment, within 53 days after the Date of Termination, in
the amount of $10,000, which is equivalent to the annual amount of financial
counseling services provided to executives pursuant to EDS' Executive Financial
Counseling Program, less all applicable deductions; and

(ix)    a lump sum payment, within 53 days after the Date of Termination,
equivalent to the estimated cost of eighteen (18) months of COBRA continuation
coverage under the EDS Health and Dental Benefit Plan based on Executive's
coverage in effect on the date of his/her separation, less all applicable
deductions.

(b)  If, on the Date of Termination, Executive is a Specified Employee (as such
term is defined and determined under the terms of the EDS Benefit Restoration
Plan or successor plan(s)):

(i)      subject to Paragraph 1(b)(iii) below, any cash payment required to be
paid to Executive pursuant to Paragraphs 1(a)(ii), (iii), (viii) and (ix) of
this Agreement will, instead of being paid to Executive, be paid by the Company
to the EDS Rabbi Trust for Specified Employees (the "Trust") for the benefit of
Executive on the eighth day after Executive signs the separation agreement
contemplated by Paragraph 1(e) below, and invested in the trustee's Evergreen
Institutional Money Market Fund (or a substantially equivalent money market
mutual fund).  Such lump sum payment to the Trust, together with any interest
earnings on such payment while being held by the Trust, will be distributed by
the trustee to Executive (less applicable deductions and withholdings) on the
first business day after the six month anniversary of the Date of Termination;

3

 

--------------------------------------------------------------------------------

 

 

(ii)     subject to Paragraph 1(b)(iii) below, in exchange for each and every
restricted stock unit subject to Paragraph 1(a)(v) and (vii) above, a lump sum
in cash, in an amount equal to (x) the closing price of a share of common stock
of the Company as reported on the New York Stock Exchange on the last trading
day immediately prior to the Date of Termination plus (y) any dividend payments
on a share of common stock of the Company where the record date for such
dividends is on or after the Date of Termination but before the date of payment
contemplated by this subparagraph (ii), will be paid by the Company to the Trust
for the benefit of the Grantee on the eighth day after Executive signs the
separation agreement contemplated by Paragraph 1(e) below, and invested in the
trustee's Evergreen Institutional Money Market Fund (or a substantially
equivalent money market mutual fund).  Such lump sum payment to the Trust,
together with any earnings on such payment while being held by the Trust, will
be distributed by the trustee to Executive (less applicable deductions and
withholdings) on the first business day after the six month anniversary of the
Date of Termination; and

(iii)    notwithstanding anything in this Paragraph 1(b) to the contrary, none
of the amounts described in Paragraphs 1(b)(i) or (ii) above shall be paid into
the Trust but instead such amounts shall be paid by EDS to the Executive (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Termination if Executive is an "applicable
covered employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the
Date of Termination, and if (x) on the Date of Termination the EDS Retirement
Plan or any successor plan is in "at-risk" status (as such term is defined in
Code Section 430(i)), (y) on the Date of Termination the Company is a debtor in
a case under Title 11 of the United States Code or similar Federal or State law
or (z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the Date of Termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of Section 4041 of
the Employee Retirement Income Security Act of 1974, as amended).  In addition,
none of the amounts described in Paragraphs (1)(b)(i) or (ii) above shall be
paid into the Trust if such payment would violate the restriction under Code
Section 409A(b)(2), but instead such amounts shall be paid by EDS to Executive
(less applicable deductions and withholdings) on the first business day after
the six month anniversary of the Date of Termination.

(c) Except as otherwise provided in this Agreement, or as may otherwise
expressly and specifically be provided for pursuant to the terms of a separately
entered into agreement between the Company and Executive, if Executive receives
pay or benefits pursuant to this Agreement, Executive understands and
acknowledges he/she shall not be eligible to receive any other form of severance
and/or separation pay or benefits from the Company.  Executive also understands
and acknowledges that the compensation, benefits and other consideration
provided hereunder shall constitute his/her sole and exclusive rights to any
payments or benefits from

 

4

 

--------------------------------------------------------------------------------

 

 

EDS, and he/she shall receive no consideration or benefits other than those
expressly granted herein, except for pay or benefits to which he/she may be
entitled, if any: (i) under any EDS plan qualified under Section 401(a) of the
Internal Revenue Code, including the EDS Retirement Plan and EDS 401(k) Plan,
and COBRA benefits pursuant to Internal Revenue Code Section 4980B; (ii) under
the EDS Benefit Restoration Plan or EDS Supplemental Executive Retirement Plan
("SERP"); (iii) under the EDS Executive Deferral Plan; (iv) pursuant to any
indemnification agreements between Executive and EDS; (v) under any applicable
directors and officers or other liability insurance policies; and (vi) pursuant
to Executive's current 2007 Change of Control Employment Agreement as a result
of a termination or resignation in anticipation of a Change of Control as
provided in Section 3(C) of such change of Control Employment Agreement,
provided, however, the pay and/or benefits to which Executive would otherwise be
eligible to receive as a result of a termination or resignation in anticipation
of a Change of Control under Section 3(C) of his/her Change of Control
Employment Agreement shall be reduced by the pay and benefits, if any, provided
to Executive pursuant to this Agreement.  

(d)  Notwithstanding any provision in this Agreement to the contrary, this
Agreement and the form separation agreement in Exhibit B will be interpreted and
applied so that the Agreement does not fail to meet, and is operated in
accordance with, the requirements of Section 409A of the Internal Revenue Code
and the regulations thereunder. 

(e) Executive's receipt of the separation benefits described in Paragraphs 1(a)
or 2 of this Agreement and/or the payment of funds into a trust as provided in
Paragraph 1(b) of this Agreement are contingent upon Executive signing a
separation agreement consistent with the terms of Exhibit B (which will include
amongst its other terms an agreement by Executive to release and/or waive any
and all existing claims he/she may have against EDS) no later than 45 days after
the Date of Termination.  The receipt and/or payment of the separation benefits
described in Paragraphs 1(a), 1(b) and 2 are further contingent upon the
separation agreement signed by Executive becoming effective. 

(f) Executive may voluntarily resign from employment at any time, for any
reason, but agrees to provide EDS with 60 days advance written notice of such
resignation (except a resignation for Good Reason).  If Executive resigns for
any reason other than Good Reason, Executive further agrees that EDS may, at its
sole discretion, waive all or part of such notice period and may immediately, or
at any time during the notice period, accept Executive's resignation, with no
further obligation to pay Executive any compensation or benefits (including any
payments or benefits EDS would otherwise have been required to provide to
Executive pursuant to Paragraph 1(a) of this Agreement), except as may be
required by law (e.g., COBRA benefits or pension benefits, if applicable).

 

5

 

--------------------------------------------------------------------------------

 

2.         Certain Additional Payments:

(a)        Anything in this Agreement to the contrary notwithstanding, in the
event it is determined by the Internal Revenue Service that any payment or
distribution to or for the benefit of the Executive under this Agreement
(determined without regard to any additional payments required under this
Paragraph 2) (a "Payment") is subject to the excise tax imposed by Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross‑Up Payment"), within five
days after the date EDS receives notice of such Internal Revenue Service
determination (including a copy of such determination) but no later than the
date Executive is required to remit the Excise Tax to the Internal Revenue
Service, in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross‑Up Payment,
the Executive retains an amount of the Gross‑Up Payment equal to the Excise Tax
imposed upon the Payments.  Executive acknowledges that the Gross-Up Payment can
be withheld from Executive by the Company and, instead, paid to the Internal
Revenue Service on behalf of the Executive.

(b)        The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross‑Up Payment.  Such notification shall be given as soon
as practicable but no later than 30 days after the Executive actually receives
notice in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid; provided,
however, that the failure of the Executive to notify the Company of such claim
(or to provide any required information with respect thereto) shall not affect
any rights granted to the Executive under this Paragraph 2 except to the extent
that the Company is materially prejudiced in the defense of such claim as a
direct result of such failure.  The Executive shall not pay such claim prior to
the expiration of the 30‑day period following the date on which he/she gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

(i)      give the Company any information reasonably requested by the Company
relating to such claim;

(ii)     take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to the Executive;

(iii)    cooperate with the Company in good faith in order effectively to
contest such claim; and

 

6

 

--------------------------------------------------------------------------------

 

 

(iv)    if the Company elects not to assume and control the defense of such
claim, permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after‑tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Paragraph 2(b), the Company shall have the right, at its sole option, to
assume the defense of and control all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may either direct the Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall, within five days after the date Executive notifies the Company of
the claim (including providing the Company a copy of such claim) but no later
than the date the payment of taxes with respect to such claim is due, advance
the amount of such payment to the Executive, on an interest‑free basis, and
indemnify and hold the Executive harmless, on an after‑tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company's right to
assume the defense of and control the contest shall be limited to issues with
respect to which a Gross‑Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

(c)        If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Paragraph 2(b), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company's complying with the requirements of Paragraph 2(b)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Paragraph 2(b), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross‑Up Payment required to be paid.

 

7

 

--------------------------------------------------------------------------------

 

(d)       Notwithstanding anything in this Paragraph 2 to the contrary, unless
an earlier payment date is specified above, the Company shall, in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(v), pay Executive (or in the
case of costs and expenses payable under Paragraph 2(b), pay on the Executive's
behalf) all amounts to which Executive is entitled under this Paragraph 2 no
later than the end of the second calendar year following the calendar year in
which the Excise Tax or Tax is remitted to the Internal Revenue Service (or in
the case of costs and expenses payable under Paragraph 2(b) where it is
determined that no Excise Tax or Tax is owed by the Executive, no later than the
end of the second calendar year following the calendar year in which there is a
final and non-appealable settlement or other resolution of the contest).

3.         Entire Agreement:

This Agreement, in conjunction with Executive's Offer Letter dated December 30,
2003, Executive's Indemnification Agreement, Executive's Change of Control
Employment Agreement, all written agreements Executive enters into with EDS in
connection with the EDS Executive Deferral Plan, as well as all written
agreements Executive enters into with EDS in connection with the Amended and
Restated 2003 Incentive Plan of Electronic Data Systems Corporation (and all
prior or subsequent amendments), which agreements, if any, are incorporated
herein by reference, constitute the entire agreement between Executive and EDS
with regard to the subject matters herein, and supersede and prevail over all
other prior and/or contemporaneous agreements, understandings or representations
by or between the parties, whether oral or written, regarding such matters. 
This Agreement may not be modified or amended, and there shall be no waiver of
its provisions, except by a written instrument executed by Executive and the
Chief Executive Officer of EDS.  With the exception of Executive's Time-Vesting
Restricted Stock Unit Award Agreement dated December 4, 2006, to the extent
provisions in this Agreement directly conflict with provisions in the
above-referenced agreements, the provisions in this Agreement shall control.

4.         Notice: 

            All notices shall be in writing and shall be given, if by Executive
to EDS, by telecopy or facsimile transmission at the telecommunications number
set forth below and, if by either EDS or Executive, either by hand delivery to
the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to Executive:

Charles S. Feld

[address]

If to EDS:

Electronic Data Systems Corporation

5400 Legacy Drive H3-1A-58

Plano, Texas 75024

Telecommunications Number:  (972) 605-1926

Attention:  Michael E. Paolucci,

                Vice President, Global Compensation & Benefits

 

 

8

 

--------------------------------------------------------------------------------

 

 

               IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and enforceable on the Effective Date.

ELECTRONIC DATA SYSTEMS CORPORATION


/S/ RONALD A. RITTENMEYER                           Date:  September 24, 2007

By:  Ronald A. Rittenmeyer

        President and

        Chief Executive Officer

 


/S/CHARLES S. FELD                                              Date:  September
17, 2007

Charles S. Feld

 

 

 

9

 

 

--------------------------------------------------------------------------------





EXHIBIT A

 

"Cause" means: the Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS' lawful and appropriate policies, directives or orders applicable
to EDS employees holding comparable positions that resulted in significant harm
to EDS (recognizing that Executive shall not be obligated to follow policies,
directives or orders that are unethical or would require Executive to violate
his/her duties and/or obligations to EDS, its Board of Directors, or its
shareholders); (c) willfully and  intentionally destroyed or stolen EDS property
or falsified EDS documents; (d) willfully and materially violated the EDS Code
of Business Conduct that resulted in significant harm to EDS; or (e) engaged in
conduct that constitutes willful gross neglect with respect to employment duties
that resulted in significant harm to EDS.  For purposes of the definition of
Cause, no act or failure to act on the part of the Executive shall be considered
"willful" unless it is done, or omitted to be done, by the Executive
intentionally, in bad faith and without reasonable belief that the Executive's
action or omission was in the best interest of EDS.

"Date of Termination" means, in accordance with Treasury Regulation Section
1.409A-1(h)(1), the date on which Executive's employment terminates such that
EDS anticipates no further services will be performed by Executive for EDS (or
any services are reduced by 80% or more as provided by Treasury Regulation
Section 1.409A-1(h)(1)(ii)).

"Good Reason" shall mean to reduce Executive's base salary and/or annual target
bonus (as a percentage of base salary) without Executive's consent, except in
the event of a reduction in such compensation generally applicable to all
similarly situated executives, in which case Executive will be treated no less
favorably than similarly situated executives.  Good Reason shall not be
considered to have occurred unless Executive first provides EDS written notice
alleging Good Reason exists for Executive to terminate his/her employment, and
EDS has failed to remedy such condition within 30 days after receipt of such
written notice. 

 

10

 

--------------------------------------------------------------------------------


 

 

 

Exhibit B

 

 

FORM OF SEPARATION AGREEMENT

 

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

CHARLES S. FELD

 

This Agreement between EDS (hereinafter defined), and Charles S. Feld ("Executive") is entered into effective as of the Effective Date (hereinafter defined).

 

I.  RECITALS

 

1.            Executive has been employed as an executive of EDS and in such
capacity has had access to and has obtained trade secrets, and highly
confidential business, technological, customer, and strategic information, as
well as business and other proprietary information relating to the internal
affairs of EDS.

 

2.            Pursuant to the terms of this Agreement, Executive will receive
substantial compensation and other benefits that otherwise would not be
available to him/her.

 

3.            It is the desire of both parties that Executive's separation be
amicable.

 

4.            As set forth below, EDS is providing the Executive benefits of
substantial value under this Agreement, and Executive agrees to be strictly
bound by the terms hereof.

 

               THEREFORE, in order to set forth the terms, conditions and covenants upon which the parties have agreed, EDS and Executive agree as follows:

 

II.  CERTAIN DEFINITIONS

 

1.            "EDS" shall mean Electronic Data Systems Corporation, a Delaware
corporation, all its direct and indirect subsidiaries, all its affiliated
entities, and all its successors and assigns, and the employees, agents,
attorneys, officers and directors of each of them.

 

2.            "EDS Information" shall mean all business information,
technological information, intellectual property, trade secrets, customer and
other confidential information belonging to EDS or relating to EDS' internal
affairs, or information relating to its business, technology and customers which
is not readily available to the general public.

 

3.            The term "Participate" shall mean lending one's name to, acting as
a consultant or advisor to, being retained or employed by, or acquiring any
direct or indirect interest in any business or enterprise, whether as a
stockholder, partner, officer, director, employee or otherwise (other than by
ownership of less than five percent of the stock of a publicly‑held
corporation).

 

 

 

11

 

--------------------------------------------------------------------------------

 

 

 

4.            The term "Effective Date" shall be the date seven days after
Executive signs this Agreement on the signature page below without having
revoked pursuant to Subsection 9 of Section III this Agreement.

 

III.  TERMS

 

1.            Resignation.  Effective as of the close of business on _______ __,
20__, (the "Date of Separation") Executive shall resign from all positions held
by him/her at EDS (including without limitation any positions as an officer
and/or director), and from all positions he/she holds on behalf of EDS (e.g.,
external board memberships).

 

2.            Non‑Competition and Other Conduct.  Executive acknowledges and
agrees that under the terms and the provisions of this Agreement, and in
consideration for compliance with the terms, conditions and covenants hereunder,
he/she will receive benefits from EDS that would not otherwise be available to
him/her, and that such benefits are substantial and material.  Executive further
acknowledges and agrees that in the course of his/her employment with EDS he/she
has been entrusted with, and been privy to, sensitive, privileged and
confidential EDS Information, and as an executive of EDS has participated in the
legal affairs, management, strategic planning and development of the business
and services of EDS, the analysis of the needs and requirements of EDS'
customers, and other similar matters that, if discussed, communicated, or
disclosed to third parties or used in competition with EDS, would be highly
detrimental to EDS.  In addition, Executive has been entrusted with, and has
obtained, other EDS Information.  Accordingly, Executive agrees to the following
provisions and covenants:

 

               2.1          Non‑Competition.  For six (6) months following
Executive's resignation from EDS he/she will not (without EDS' express written
waiver), directly or indirectly, engage in the following conduct wherever EDS is
marketing or providing its services or products:

 

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

 

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six‑month period;

 

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

 

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes of this Subsection 2.1d., prospective customer, contractor, alliance
partner or venture partner means any person or entity to or with which EDS is
proposing or negotiating any business relationship);

 

 

12

 

--------------------------------------------------------------------------------

 

 

 

e.  Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

 

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive's requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment.  In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he/she shall do so in writing addressed to the General
Counsel of EDS.

 

               2.2          Other Conduct.  Executive will not discuss,
disclose, communicate, or use for any purpose any EDS Information.  By way of
example and not by way of limitation, absent written approval from EDS,
Executive shall not publish any books or articles related to his/her employment
at EDS and shall not grant interviews and/or make appearances related to his/her
employment at EDS.  Executive also agrees that absent written approval by EDS,
he/she shall make no public statements nor publish in any form any information
related to his/her separation and/or pending separation from EDS.  Executive
further agrees he/she will not commit any act or make any statement that is, or
could reasonably be interpreted as, detrimental to the business, reputation, or
good will of EDS, including disparaging or embarrassing EDS or its officers,
directors, agents, attorneys and other personnel, or discussing the internal or
private business affairs of EDS with any third parties.  However, Subsection 2.2
shall not prohibit Executive from communicating to third parties general
information about his/her duties and responsibilities while employed by EDS,
general information about EDS that is readily available to the general public,
and general information about the positions he/she held while employed by EDS. 
No later than ________ __, 20__, Executive shall return to EDS all EDS property
and equipment, and, any and all documents (including all electronic material and
duplicate copies) and other tangible items of or containing EDS Information
which are in Executive's possession, custody or control, or which come into
his/her possession, custody, or control after the Effective Date of this
Agreement.  EDS and Executive acknowledge that nothing in this Agreement shall
preclude Executive from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any request from a
governmental agency.

 

               2.3          Remedies.  If the scope of any provision contained
in this Agreement is too broad to permit enforcement of such provision to its
full extent, then such provision shall be reformed and/or modified to exclude
the unenforceable language, and enforced as reformed or modified to the maximum
extent permitted by law, in any proceedings brought to enforce such provision. 
Subject to the provisions of the foregoing sentence, whenever possible, each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision, to
the extent of such prohibition or invalidity, shall be deemed not to be a part
of this Agreement, and shall not invalidate the remainder of such provision or
the remaining provisions of this Agreement.  Executive understands and agrees
that EDS would be irreparably damaged in the event that the provisions of
Subsection 2 of Section III of this Agreement are violated, and agrees that EDS
shall be entitled (in addition to any other remedy

 

13

 

--------------------------------------------------------------------------------

 

 

 

to which it may be entitled, at law or in equity) to an injunction or
injunctions to redress breaches of this Agreement and to specifically enforce
the terms and provisions hereof.  Executive shall be responsible for reimbursing
EDS for the costs and attorneys' fees associated with litigation pursuant to
Subsection 2 of Section III of this Agreement, provided EDS substantially
prevails in such litigation.

 

3.            Cooperation.  Executive covenants and agrees that from and after
the Effective Date, he/she will reasonably cooperate with EDS, its officers,
employees, agents, affiliates and attorneys in the defense or prosecution of any
lawsuit, dispute, investigation or other legal proceedings or any preparation
for any such disputes or proceedings that may be anticipated or threatened
("Proceedings").  Executive further covenants and agrees that he/she will
reasonably cooperate with EDS, its officers, employees, agents, affiliates and
attorneys on any other matter ("Matters") related to EDS business during the
period of Executive's employment with EDS.  Executive also covenants and agrees
that he/she will reasonably cooperate with EDS, its officers, employees, agents,
affiliates and attorneys in responding to any form of media inquiry or in making
any form of public comment related to his/her employment at EDS, including, but
not limited to, his/her separation from EDS. 

 

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be reasonably
requested by EDS, and shall be within the knowledge of Executive.  Such
cooperation shall be provided by Executive without remuneration, but Executive
shall be entitled to reimbursement for all reasonable and appropriate expenses
incurred by him/her in so cooperating, including (by way of example and not by
way of limitation) airplane fares, hotel accommodations, meal charges and other
similar expenses to attend Proceedings/Matters outside of the city of
Executive's residence.  In the event Executive is made aware of any issue or
matter related to EDS, is asked by a third party to provide information
regarding EDS, or is called other than by EDS as a witness to testify in any
matter related to EDS, Executive will notify EDS immediately in order to give
EDS a reasonable opportunity to respond and/or participate in such
Proceeding/Matter.

 

4.            Compensation, Benefits and Other Consideration to be Received by
Executive.  Following the Effective Date of this Agreement and subject to
Executive's ongoing compliance with the terms, conditions, and covenants in this
Agreement, Executive shall be entitled to the following compensation, benefits
and other consideration to be paid or conveyed pursuant to the terms, conditions
and covenants in this Agreement, as set forth below:

 

[If Executive is not a Specified Employee on the Date of Separation.]

 

a. Through _________ __, 20__, Executive shall continue to receive his/her
current annual base salary of $________ per year, less all applicable
deductions;

 

b. No later than ________ __, 20__ , EDS agrees to provide Executive with a
payment in the gross lump sum amount of $______, which is equivalent to the sum
of two (2) times Executive's final annual base salary ($_______) and two (2)
times Executive's annual performance bonus target (___% of base salary) for
20__, less all applicable deductions;

 

 

14

 

--------------------------------------------------------------------------------

 

 

  

c.  A Prorated Portion of any unvested Performance RSUs awarded to Executive on
or after January 1, 2005, shall vest and will be issued on the regularly
scheduled vesting date, as provided in the grant agreement for such Performance
RSUs, and will be subject to all restrictions regarding their sale or transfer
as specified in the applicable grant agreement.  For purposes of this Agreement,
the term "Performance RSUs" shall mean restricted stock units awarded to
Executive pursuant to a grant agreement specifying that the actual number of
stock units to ultimately be awarded at the end of the performance period is
contingent upon specified criteria related to EDS' performance.  For purposes of
this subparagraph 4(c), the "Prorated Portion" shall be determined by
multiplying the number of Performance RSUs that would have otherwise vested on
the scheduled vesting date following the completion of the performance period if
Executive had not previously separated from employment with EDS (based on EDS'
achievement of the specified performance metrics for the applicable Performance
RSUs, as provided for in the applicable grant agreement) by a fraction, the
numerator of which shall be the number of complete months between the
commencement date of the performance period for the applicable Performance RSUs
and the Date of Separation, and the denominator being the total number of months
in the performance period for the applicable Performance RSUs;

 

d.  Excluding any Performance RSUs and any deferred stock units, a Prorated
Portion of all other restricted stock units and/or stock options awarded to
Executive on or after January 1, 2005, that remain unvested on the Date of
Separation shall as of the Effective Date of this Agreement vest and be freed of
any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law ), and such restricted stock units will
be issued no later than ________ __, 20__.  For purposes of this subparagraph
4(d), the "Prorated Portion" shall be determined by: (A) multiplying the number
of stock units and/or stock options granted in association with each applicable
award by a fraction (not to exceed 1.0), the numerator of which shall be the
number of complete months between the grant date for each applicable award and
Executive's Date of Separation, and the denominator being the total number of
months between the grant date and the last vesting date when such grant becomes
fully vested (100%) for each applicable award, and then (B) reducing such amount
by the total number of stock units and/or stock options previously vested for
each applicable award, if any.  With respect to stock options awarded to
Executive on or after January 1, 2005 that remain unexercised as of the Date of
Separation (including those that vest pursuant to this subparagraph 4(d) and
those that previously vested, if any), the period during which Executive may
exercise such options shall be extended through the earlier of (x) of one (1)
year from the Date of Separation, (y) the latest expiration date of the original
applicable stock option award or (z) the tenth anniversary of the original date
of grant of the applicable stock option award;

 

e.  With regard to any deferred stock units granted to Executive, the
disposition of such awards upon termination of Executive's employment shall be
determined pursuant to the terms of the EDS Executive Deferral Plan and the
specific provisions of each individual deferred stock unit award agreement, and
this Agreement shall have no force and/or effect with regard to such deferred
stock units;

 

 

 

15

 

--------------------------------------------------------------------------------

 

 

f.  All other deferred and restricted stock units and/or stock options awarded
to Executive before January 1, 2005, that remain unvested on the Date of
Separation shall on the Effective Date of this Agreement vest and be immediately
freed of any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law), and the restricted stock units will
be issued no later than ________ __, 20__, and with respect to all stock options
that vest pursuant to this subparagraph 4(f) other than those stock options
awarded to Executive on January 9, 2004, as part of the acquisition of The Feld
Group, Inc., the period during which Executive may exercise such options shall
be extended through the earlier of (x) one (1) year from the Date of Separation,
(y) the latest expiration date of the original applicable stock option award or
(z) the tenth anniversary of the original date of grant of the applicable stock
option award.  With respect to those stock options awarded to Executive as part
of the acquisition of The Feld Group, Inc., that vest pursuant to this
subparagraph 4(f), the period during which Executive may exercise such options
shall be extended through the earlier of (x) the latest expiration date of the
original applicable stock option award (as may be subsequently amended) or (y)
the tenth anniversary of the original date of grant of the applicable stock
option award;

 

g.  No later than ________ __, 20__ , EDS agrees to provide Executive with a
payment in the gross lump sum amount of $10,000, which is equivalent to the
annual amount of financial counseling services provided to executives pursuant
to EDS' Executive Financial Counseling Program, less all applicable deductions;
and

 

h.  No later than ________ __, 20__ , EDS agrees to provide Executive with a
payment in the gross lump sum amount of $______, which is equivalent to the
estimated cost of eighteen (18) months of COBRA continuation coverage under the
EDS Health and Dental Benefit Plan based on Executive's coverage in effect on
the date of his/her separation, less all applicable deductions. 

 

[If Executive is not a Specified Employee on the Date of Separation.]

 

a. Through _________ __, 20__, Executive shall continue to receive his/her
current annual base salary of $________ per year, less all applicable
deductions;

 

b. No later than ________ __, 20__, EDS agrees to pay the following amounts into
the EDS Rabbi Trust for Specified Employees (the "Trust") for the benefit of
Executive and invested in the trustee's Evergreen Institutional Money Market
Fund (or a substantially equivalent money market mutual fund), and such lump sum
payment to the Trust, together with any earnings on such payment while being
held by the Trust, will be distributed by the trustee to Executive (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Separation:

 

 

 

16

 

--------------------------------------------------------------------------------

 

 

 

(i)   a payment in the gross lump sum amount of $______, which is equivalent to
the sum of two (2) times Executive's final annual base salary ($_______) and two
(2) times Executive's annual performance bonus target (___% of base salary) for
20__;

 

(ii)  in exchange for each and every restricted stock unit granted to Executive,
pursuant to agreements between EDS and Executive dated [LIST], a lump sum amount
in cash in an amount equal to (x) the closing price of a share of common stock
of the Company as reported on the New York Stock Exchange on the last trading
day immediately prior to the Date of Separation plus (y) any dividend payments
on a share of common stock of the Company where the record date for such
dividends is on or after the Date of Separation but before [the date of payment
contemplated by this subparagraph (ii)];

 

(iii) a payment in the gross lump sum amount of $10,000, which is equivalent to
the annual amount of financial counseling services provided to executives
pursuant to EDS' Executive Financial Counseling Program; and

 

(iv) a payment in the gross lump sum amount of $______, which is equivalent to
the estimated cost of eighteen (18) months of COBRA continuation coverage under
the EDS Health and Dental Benefit Plan based on Executive's coverage in effect
on the date of his/her separation.

  

c.  A Prorated Portion of any unvested Performance RSUs awarded to Executive on
or after January 1, 2005, shall vest and will be issued on the regularly
scheduled vesting date, as provided in the grant agreement for such Performance
RSUs, and will be subject to all restrictions regarding their sale or transfer
as specified in the applicable grant agreement.  For purposes of this Agreement,
the term "Performance RSUs" shall mean restricted stock units awarded to
Executive pursuant to a grant agreement specifying that the actual number of
stock units to ultimately be awarded at the end of the performance period is
contingent upon specified criteria related to EDS' performance.  For purposes of
this subparagraph 4(c), the "Prorated Portion" shall be determined by
multiplying the number of Performance RSUs that would have otherwise vested on
the scheduled vesting date following the completion of the performance period if
Executive had not previously separated from employment with EDS (based on EDS'
achievement of the specified performance metrics for the applicable Performance
RSUs, as provided for in the applicable grant agreement) by a fraction, the
numerator of which shall be the number of complete months between the
commencement date of the performance period for the applicable Performance RSUs
and the Date of Separation, and the denominator being the total number of months
in the performance period for the applicable Performance RSUs;

 

d.  A Prorated Portion of all stock options awarded to Executive on or after
January 1, 2005, that remain unvested on the Date of Separation shall
immediately vest as of the Effective Date of this Agreement and shall be
immediately freed of any restrictions regarding their sale or transfer (other
than any such restrictions arising by operation of law).  For purposes of this
subparagraph 4(d), the "Prorated Portion" shall be determined by:

 

 

17

 

--------------------------------------------------------------------------------

 

 

 

(A) multiplying the number of stock options granted in association with each
applicable award by a fraction (not to exceed 1.0), the numerator of which shall
be the number of complete months between the grant date for each applicable
award and Executive's Date of Separation, and the denominator being the total
number of months between the grant date and the last vesting date when such
grant becomes fully vested (100%) for each applicable award, and then (B)
reducing such amount by the total number of stock options previously vested for
each applicable award, if any.  With respect to stock options awarded to
Executive on or after January 1, 2005 that remain unexercised as of the Date of
Separation (including those that vest pursuant to this subparagraph 4(d) and
those that previously vested, if any), the period during which Executive may
exercise such options shall be extended through the earlier of (x) one (1) year
from the Date of Separation, (y) the latest expiration date of the original
applicable stock option award or (z) the tenth anniversary of the original date
of grant of the applicable stock option award;

 

e.  With regard to any deferred stock units granted to Executive, the
disposition of such awards upon termination of Executive's employment shall be
determined pursuant to the terms of the EDS Executive Deferral Plan and the
specific provisions of each individual deferred stock unit award agreement and
this Agreement shall have no force and/or effect with regard to such deferred
stock units; and

 

f.  All other stock options awarded to Executive before January 1, 2005 that
remain unvested on the Date of Separation shall on the Effective Date of this
Agreement vest and be immediately freed of any restrictions regarding their sale
or transfer (other than any such restrictions arising by operation of law), and
with respect to stock options that vest pursuant to this subparagraph 4(f) other
than those stock options awarded to Executive on January 9, 2004, as part of the
acquisition of The Feld Group, Inc., the period during which Executive may
exercise such options shall be extended through the earlier of (x) one (1) year
from the Date of Separation, (y) the latest expiration date of the original
applicable stock option award or (z) the tenth anniversary of the original date
of grant of the applicable stock option award.  With respect to those stock
options awarded to Executive as part of the acquisition of The Feld Group, Inc.
that vest pursuant to this subparagraph 4(f), the period during which Executive
may exercise such options shall be extended through the earlier of (x) the
latest expiration date of the original applicable stock option award (as may be
subsequently amended) or (y) the tenth anniversary of the original date of grant
of the applicable stock option award.  

 

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his/her sole and exclusive rights to any payments or
benefits from EDS, and Executive shall receive no consideration or benefits
other than those expressly granted herein, except for pay or benefits to which
he/she may be entitled, if any: (i) under any EDS plan qualified under
Section 401(a) of the Internal Revenue Code, including the EDS Retirement Plan
and EDS 401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code
Section 4980B; (ii) under the EDS Benefit Restoration Plan or EDS Supplemental
Executive Retirement Plan ("SERP"); (iii) under the EDS

 

 

18

 

--------------------------------------------------------------------------------

 

 

Executive Deferral Plan; (iv) pursuant to any indemnification agreements between
Executive and EDS; (v) under any applicable directors and officers or other
liability insurance policies; (vi) pursuant to Paragraph 2 of Executive's
Severance Benefit Agreement; and (vii) pursuant to Executive's current 2007
Change of Control Employment Agreement as a result of a termination or
resignation in anticipation of a Change of Control as provided in Section 3(C)
of such change of Control Employment Agreement, provided, however, the pay
and/or benefits to which Executive would otherwise be eligible to receive as a
result of a termination or resignation in anticipation of a Change of Control
under Section 3(C) of his/her Change of Control Employment Agreement shall be
reduced by the pay and benefits, if any, provided to Executive pursuant to this
Agreement.

 

5.            Complete Release.  Executive agrees to release EDS from all claims
or demands Executive may have against EDS, including, but not limited to, any
claims related to Executive's employment with EDS or separation from that
employment and any claims for attorney's fees and costs.  This Agreement
includes, without limitation, a release of any rights or claims Executive may
have for monetary or other personal relief under the Age Discrimination in
Employment Act, as amended, which prohibits age discrimination in employment
(other than a claim challenging the validity of the waiver of claims under the
Age Discrimination in Employment Act); Title VII of the Civil Rights Act of
1964, as amended, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Americans with Disabilities Act, as
amended, which prohibits discrimination against individuals with disabilities;
the Fair Labor Standards Act, as amended, which regulates matters regarding
compensation; the Family and Medical Leave Act, as amended, which regulates
matters regarding certain types of leaves; or any other federal, state or local
laws or regulations that in any way relate to the employment of individuals
and/or prohibit employment discrimination of any form.  This Agreement also
includes, without limitation, a release by Executive of any related or unrelated
wrongful discharge claims, contractual claims, tort claims or any other
actions.  This Agreement covers both claims that Executive knows about and those
he/she may not know about.  Executive expressly waives any right to assert after
signing this Agreement that any claim, demand, obligation, or cause of action
has through ignorance, oversight, or for any other reason, been omitted from the
scope of Subsection 5 of Section III of this Agreement.   Executive further
promises never to file a lawsuit, demand, action or otherwise assert any claims
that are released in Subsection 5 of Section III of this Agreement (other than a
claim filed solely for the purpose of challenging the validity of the waiver of
claims under the Age Discrimination in Employment Act). 

 

This Agreement does not include a release of (i) Executive's right, if any, to
benefits Executive may be entitled to under any EDS plan qualified under Section
401(a) of the Internal Revenue Code, including the EDS Retirement Plan and EDS
401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code section 4980B,
(ii) any rights or claims Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement, (iii)
any rights pursuant to this Agreement, (iv) Executive's right, if any, to
benefits Executive may be entitled to under the EDS Benefit Restoration Plan or
EDS Supplemental Executive Retirement Plan ("SERP"), (v) Executive's right, if
any, to benefits Executive may be entitled to under the EDS Executive Deferral
Plan, (vi) any rights pursuant to any indemnification agreements between
Executive and EDS, (vii) Executive's

 

 

 

19

 

--------------------------------------------------------------------------------

 

 

 

right, if any, to benefits Executive may be entitled to under any applicable
directors and officers or other liability insurance policies, (viii) Executive's
right, if any, to benefits pursuant to Paragraph 2 of Executive's Severance
Benefit Agreement, or (ix) Executive's right, if any, to pay or benefits
pursuant to Executive's current 2007 Change of Control Employment Agreement as a
result of a termination or resignation in anticipation of a Change of Control as
provided in Section 3(C) of such change of Control Employment Agreement,
provided, however, the pay and/or benefits to which Executive would otherwise be
eligible to receive as a result of a termination or resignation in anticipation
of a Change of Control under Section 3(C) of his/her Change of Control
Employment Agreement shall be reduced by the pay and benefits, if any, provided
to Executive pursuant to this Agreement.

 

6.            Non-Admission of Liability.  By entering into this Agreement, EDS
does not admit it has done anything wrong.

 

7.            Period for Review and Consideration of Agreement.  Executive
understands he/she has been given a period of 21 days to review and consider
this Agreement before signing it.  Executive further understands he/she may use
as much of the 21 day period as he/she wishes prior to signing.

 

8.            Encouragement to Consult with Attorney.  Executive acknowledges
he/she was advised in writing to consult with an attorney before signing this
Agreement. 

 

9.            Executive's Right to Revoke Agreement.  Executive may revoke this
Agreement within seven days of signing it.  Revocation must be made by
delivering a written notice of revocation to EDS.  For the revocation to be
effective, written notice must be received by EDS no later than the close of
business on the seventh day after Executive signs this Agreement.  If Executive
revokes this Agreement, it shall not be effective or enforceable and Executive
will not receive the benefits described in Subsection 4 of Section III or any
other payments or benefits from EDS, except those to which he/she otherwise is
entitled by law.

 

10.          Amendments.  This Agreement may not be modified or amended, and
there shall be no waiver of its provisions, except by a written instrument
executed by Executive and a corporate officer of EDS.

 

11.          Entire Agreement.  This Agreement, in conjunction with Executive's
Offer Letter dated December 30, 2003, Executive's Change of Control Employment
Agreement, Executive's Indemnification Agreement, Paragraph 2 of Executive's
Severance Benefit Agreement, all written agreements Executive enters into with
EDS in connection with the EDS Executive Deferral Plan, as well as all written
agreements Executive enters into with EDS in connection with the Amended and
Restated 2003 Incentive Plan of Electronic Data Systems Corporation (and all
prior or subsequent amendments), which agreements, if any, are incorporated
herein by reference, constitute the entire agreement of the parties, and
supersede and prevail over all other prior agreements, understandings or
representations by or between the parties, whether oral or written, with respect
to Executive's employment with EDS.  To the extent provisions in this Agreement
directly conflict with provisions in the above-referenced agreements, the
provisions in this Agreement shall control.

 

 

 

20

 

--------------------------------------------------------------------------------

 

12.          Consequences of Executive's Breach.  Executive agrees that if
he/she violates, or fails to respect, honor and comply in a material way with
any term, condition or covenant herein, in addition to having its other legal
and equitable remedies, EDS is discharged and released from its obligations
under this Agreement, including, but not limited to, all obligations to provide
any unpaid or unconveyed salary, payments, benefits, or other remuneration
described in Subsection 4 of Section III of this Agreement; provided, however,
if such violation or failure is not intentional, willful, or grossly negligent,
is capable of being cured, and is cured to the reasonable satisfaction of EDS
within thirty (30) days after EDS has provided written notice to Executive of
such violation or failure, then EDS shall provide Executive any such unpaid or
uncoveyed salary, payments, benefits or other remuneration after the failure or
violation is so corrected or cured.  Executive also recognizes and agrees that
if he/she does so violate any of the terms of this Agreement, this Agreement
shall remain in full force and effect, including his/her release of all claims.

 

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (other than a claim filed solely for the purpose of challenging
the validity of the waiver of claims under the Age Discrimination in Employment
Act), Executive will pay for all costs incurred by EDS, including its attorneys'
fees, in defending against Executive's lawsuit and/or claims.  In addition, if
Executive breaks his/her promise in Subsection 5 of Section III of this
Agreement and files a lawsuit or claim based on legal claims that have been
released (other than a claim filed solely for the purpose of challenging the
validity of the waiver of claims under the Age Discrimination in Employment
Act), he/she will pay as liquidated damages to EDS a sum of money equal to the
gross consideration already provided to Executive pursuant to Subsection 4 of
Section III of this Agreement, including, but not limited to, the monetary
equivalent of all previously conveyed non-cash benefits.

 

In addition to the consequences described above, if Executive breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, Executive acknowledges the calculation of the
harm done to EDS, and the resulting damages would be extremely difficult to
determine.  Therefore, Executive agrees that in the event he/she breaks, in
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, he/she will pay as liquidated damages to EDS a
sum of money equal to the gross consideration already provided to Executive
pursuant to Subsection 4 of Section III of this Agreement, including, but not
limited to, the monetary equivalent of all previously conveyed non-cash
benefits; provided, however, if such violation is not intentional, willful, or
grossly negligent, is capable of being cured, and is cured to the reasonable
satisfaction of EDS within thirty (30) days after EDS has provided written
notice to Executive of such violation or failure, then Executive shall not be
obligated to pay such liquidated damages.

 

 

 

21

 

--------------------------------------------------------------------------------

 

 

 

13.          Confidentiality.  Executive and EDS agree the terms of this
Agreement shall be kept strictly confidential, except as may be required by law,
and, in the case of EDS, disclosure is permitted as necessary for business
purposes.  Executive may disclose such information to individuals retained by
him/her to provide advice/guidance on personal financial and/or legal matters,
or as may be required by a financial institution for business reasons (but in
all such instances only if Executive shall have first obtained from such
individuals and/or institutions their written agreement to maintain the
confidentiality of such information).

 

14.          Governing Law.  This Agreement and its enforceability shall be
governed by and construed in accordance with the substantive law of the State of
Texas.  Any dispute or conflict arising out of or relating to this Agreement,
except for an action brought by EDS pursuant to Subsection 2 of Section III of
this Agreement, must be brought in a court that has jurisdiction over matters in
Collin County, Texas.  Furthermore, Executive agrees such court shall have
personal jurisdiction over him/her and further agrees to waive any rights he/she
may have to challenge the court's jurisdiction over him/her.

 

15.          Notices.  All notices and other communications hereunder shall be
in writing and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

 

                               If to Executive:

Charles S. Feld

[address]

                               

                               If to EDS:

 

                               Telecommunications Number:  (972) 605-1926

                               5400 Legacy Drive H3-1A-58

                               Plano, Texas 75024

                               Attention:  Michael E. Paolucci

                                                Vice President, Global Compensation & Benefits

 

                               With a copy to:

 

                               Telecommunications Number (972) 605-0791

                               5400 Legacy Drive H3-3A-05

                               Plano, Texas 75024

                               Attention:  Nick Linn

                                                Vice President, Legal Affairs

 

22

 

--------------------------------------------------------------------------------

 




               EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT.

 

               PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

               IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and enforceable on the Effective Date.

 

EXECUTIVE:                                                    EDS:

 

 

 

_________________________________          ___________________________________ 

Charles S. Feld                                                    By:           Ronald A. Rittenmeyer         

President and 

Chief Executive Officer 

 

 

Dated:  ___________________________         Dated:    ___________________________

 

 

 

23